DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (Pub. No.: ES-2556943 A1) in view of Millsap (Pat. No.: 9,549,544 B1).
1) In regard to claim 1, Arguelles discloses the claimed arboriculture safety monitoring device (fig. 3) comprising alerting means (fig. 3: 22), a controller (fig. 3: 10) and a communication interface (fig. 3: 30), the arboriculture safety monitoring device being configured to: 
establish a communication connection with at least one arboriculture safety user interface device (Abstract discloses communicating wirelessly with other transponders); 
detect that an event has taken place (Abstract discloses detecting if the distance between two devices is less than a predetermined value); and 
in response thereto emit an alert through the alerting means and/or through alerting means of the arboriculture safety user interface device (Abstract).
Arguelles does not explicitly disclose the monitoring device has a proximity sensor and at least one carrier on which the at least one sensor is arranged.
However, Millsap discloses it has been known for a monitoring device to have a proximity sensor (fig. 4: 8) and at least one carrier on which the at least one sensor is arranged (fig. 3: 11 and col. 3, lines 52-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the device of Arguelles to include a proximity sensor and carrier, as taught by Millsap. 
One skilled in the art would be motivated to modify Arguelles as described above in order to allow the device to be placed on a support, as taught by Millsap (fig. 3: 11 and col. 3, lines 52-55).
 
2) In regard to claim 2 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1, wherein the sensor is associated with a range representing a safety zone, and the arboriculture safety monitoring device is further configured to detect the event by determining that a person has entered the safety zone by determining that the person is within the range of the sensor (Arguelles fig. 1).

3) In regard to claim 3 (dependent on claim 2), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 2, wherein arboriculture safety monitoring device is further configured to receive a command to activate or deactivate the safety zone (Arguelles 0060).

4) In regard to claim 4 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1, wherein arboriculture safety monitoring device is further configured to emit the alert remotely by communicating with the arboriculture safety user interface device and thereby emitting the alert remotely through alerting means of the arboriculture safety user interface device (Arguelles 0026 and 0073-0075).

5) In regard to claim 6 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1 wherein the at least one sensor is a plurality of sensors, wherein the plurality of sensors are arranged on said at least one carrier by being distributed on the carrier (Millsap fig. 1).

6) In regard to claim 7 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1, wherein said at least one carrier is arranged to be attached to a tree (Millsap fig. 1: 50).

7) In regard to claim 8 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1.
Arguelles and Millsap do not explicitly disclose the arboriculture safety monitoring device is further configured to transmit data on the event to a service provider.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring device to transmit data to a server. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Arguelles to transmit data to a server.
One skilled in the art would be motivated to modify Arguelles and Millsap as described above in order to alert a remote user of the event.

8) In regard to claim 20, claim 20 is rejected and analyzed with respect to claim 1 and the references applied.  

9) In regard to claim 22 (dependent on claim 20), claim 22 is rejected and analyzed with respect to claim 1 and the references applied.  

10) In regard to claim 23 (dependent on claim 20), claim 23 is rejected and analyzed with respect to claim 1 and the references applied.  

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (Pub. No.: ES-2556943 A1) in view of Millsap (Pat. No.: 9,549,544 B1) and further in view of Lin (Pub. No.: 2021/0358282 A1).
1) In regard to claim 5 (dependent on claim 1), Arguelles and Millsap further disclose the arboriculture safety monitoring device according to claim 1.
 Arguelles and Millsap do not explicitly disclose the event is that a user has fallen which is detected by receiving data on a fall event from an arboriculture safety user interface device.
However, Lin discloses it has been known for a monitoring device to include a fall sensor and detect a fall event (¶0057, 0071 and ¶0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include a fall sensor in the system of Arguelles to detect falls of the user, as taught by Lin.
One skilled in the art would be motivated to modify Arguelles as described above in order to determine the safety state of the user and generate an alert, as taught by Lin (¶0005).
 
2) In regard to claim 21 (dependent on claim 20), claim 21 is rejected and analyzed with respect to claim 5 and the references applied.  

Claims 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (Pub. No.: ES-2556943 A1) in view of Lin (Pub. No.: 2021/0358282 A1).
1) In regard to claim 9, Arguelles discloses the claimed arboriculture safety user interface device (fig. 3) comprising at least one sensor (fig. 3: 28), a controller (fig. 3: 10) and a communication interface (fig. 3: 30), the arboriculture safety user interface device being configured to: 
establish a communication connection with at least one other arboriculture safety user interface device (Abstract); and 
detect that a fall event has taken place (Abstract).
Arguelles does not explicitly disclose a fall sensor and detect a fall event.
However, Lin discloses it has been known for a monitoring device to include a fall sensor and detect a fall event (¶0057, 0071 and ¶0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include a fall sensor in the device of Arguelles to detect falls of the user, as taught by Lin.
One skilled in the art would be motivated to modify Arguelles as described above in order to determine the safety state of the user and generate an alert, as taught by Lin (¶0005).
 
2) In regard to claim 10 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device further comprises, alerting means and wherein the arboriculture safety user interface device is further configured to emit an alert at least through the alerting means in response to detecting the fall event (Lin ¶0083).

3) In regard to claim 11 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device is further configured to detect that a fall event has taken place by receiving data from the at least one fall sensor to that effect, indicating that a user of the arboriculture safety user interface device that has fallen, and in response thereto emitting an alert through at least alerting means of the another arboriculture safety user interface device (Lin ¶0083).

4) In regard to claim 12 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device is further configured to detect that a fall event has taken place by receiving data from the other arboriculture safety user interface device to that effect, indicating that a user of the another arboriculture safety user interface device has fallen, and in response thereto emitting an alert through at least the alerting means of the arboriculture safety user interface device (Lin ¶0083).

5) In regard to claim 13 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device is further configured to connect to an arboriculture safety monitoring device; detect that an event has taken place and in response thereto emit an alert, wherein the detection of that the event has taken place is based on receiving data to that effect from the arboriculture safety monitoring device and thereby emitting the alert at least through alerting means of the arboriculture safety user interface device, and/or wherein the detection of that the event has taken place is based on receiving data to that effect from the sensor and thereby emitting an alert at least through alerting means of the arboriculture safety monitoring device (Arguelles Abstract).

6) In regard to claim 14 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device is further to detect an event indicating that an object, such as a person, has entered a safety zone, that a user has fallen, that the safety zone has been activated or deactivated, or that a working tool has been activated or deactivated (Arguelles fig. 1).

7) In regard to claim 15 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9, wherein the arboriculture safety user interface device is further configured to send data regarding the event to a service provider (Lin fig. 3: 320).

8) In regard to claim 17 (dependent on claim 9), Arguelles and Lin further disclose the arboriculture safety user interface device according to claim 9. 
Arguelles and Lin do not explicitly disclose the arboriculture safety user interface device is a communication headset for voice communication utilizing a laryngophone.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring device to be a headset which utilizes a laryngophone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed allow the user interface of Arguelles to be a headset.
One skilled in the art would be motivated to modify Arguelles as described above in order to use a handless device which would allow the user to easily communicate their safety state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684